Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 01/25/2022, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.


II. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 02/14/2022, in which:claims 1, 7, and 15 are amended; claims 2, 10, and 16 are cancelled; and the rejections of the claims are traversed. Claims 1, 3-9, 11-15, and 17-20 are currently pending and an Office Action on the merits follows. 





III. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 7-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al US 20120032941 in view of Hsu US 20140198023 and further in view of Tian Xinbin CN109559706 hereinafter “Tian” (English translation in included).

Consider claim 1.  Chen discloses a circuit of driving a panel (fig 3 fig 4[0018] LCD panel with GOA structure), comprising:
a plurality of scanning lines (fig 3 fig 4 GL1-GLn [0018] gate lines);
a plurality of clock signal connecting lines (fig 3 fig 4 lines that transport CK1-CK4 clock signals);
a time controller connected with ends of the clock signal connecting lines (fig 3 fig 4 timing controller 320 [0018]), and
multiple shift register units arranged in cascade (fig 3 fig 4 [0018] SR1-SR4) , wherein input ends of the shift register units are correspondingly connected to other ends of the clock signal connecting lines to receive clock signals sent by the time controller (fig 3 fig 4 SR1-SR4 are connected to Ck1-CK4 from timing controller 320) , and output ends of the shift register units are connected with the scanning lines in one-to-one correspondence (fig 3 fig 4 GL1-GLn are connected one to one to output of shift registers SR1-SRn) ,
wherein, starting from a first shift register unit, two adjacent shift register units are taken as a shift register group (fig 3 fig 4 SR1/SR2 group, SR3/SR4 another group and so on),
Chen however does not disclose and waveforms of the clock signals sent by the time controller to the two adjacent shift register units in a same shift register group are equal via the clock signal connecting lines and wherein a wave of a clock signal received by a first shift register group is earlier than a wave of a clock signal received by a second shift register group just following the first shift register group by one periodic time 

Hsu disclose and waveforms of the clock signals sent by the time controller to the two adjacent shift register units in a same shift register group are equal via the clock signal connecting lines (see fig 7 where shift registers 510-1 to 510-8 are connected to CLK1 to CLK8 respectively, fig 8 and fig 10 CLK1 and CLK2 are equal and CLK3 and CLK4 and similarly CLK5-CLK6 and CLK7-CLK8). wherein a wave of a clock signal received by a first shift register group is earlier than a wave of a clock signal received by a second shift register group just following the first shift register group by one periodic time (see Hsu fig 7 where shift registers 510-1 to 510-8 are connected to CLK1 to CLK8 respectively, fig 8 and fig 10 CLK1 and CLK2 are  earlier than CLK3 and CLK4 and CLK3 and CLK4 is earlier than CLK5-CLK6 and CLK7-CLK8 by one periodic time represented by space between 2 dashed lines).


Chen contains a "base" device/method of display panel driving circuits. Hsu contains a "comparable" device/method of display panel driving circuits that has been improved in the same way as the claimed invention.  The known "improvement" of Hsu could have been applied in the same way and waveforms of the clock signals sent by the time controller to the two adjacent shift register units in a same shift register group are equal via the clock signal connecting lines. Furthermore, both Chen and Hsu use and disclose similar functionality (i.e., driving a gate driver using clock signals) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Hsu also provide the benefit of flexibility when generating scan signals [0007] [0010]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	
	Chen as modified by Hsu do not disclose two scanning lines in the same shift register group are driven by the two clock signals having the equal waveforms simultaneously and shift register groups on the panel are opened one by one at a time.
	Tian however discloses two scanning lines in the same shift register group are driven by the two clock signals having the equal waveforms simultaneously and shift register groups on the panel are opened one by one at a time (see fig 1 first shifter register group or GOA unit  21 and second shift second shift register group G(3) and G(4)and fig 2 timing diagram which shows Ck1/Ck2 as clock signals for first shift register group and ck3/ck4 as clock signals for second shift register group that are simultaneous and equal and the shifter register groups are opened one by one).

Chen as modified by Hsu contains a "base" device/method of display panel driving circuits. Tian contains a "comparable" device/method of display panel driving circuits that has been improved in the same way as the claimed invention.  The known "improvement" of Tian could have been applied in the same way to the "base" device/method of Chen as modified by Hsu and the results would have been predictable and resulted in two scanning lines in the same shift register group are driven by the two clock signals having the equal waveforms simultaneously and shift register groups on the panel are opened one by one at a time. Furthermore, both Chen as modified by Hsu and Tian use and disclose similar functionality (i.e., driving a gate driver using clock signals) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Tian disclose the benefit of reducing working of each stage of GOA unit by half (abstract). One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Claim 2 is canceled. 

 in addition to controlling the shift register units to convert the clock signals into output signals and transmit the output signals to the scanning lines (see Chen fig 3 fig 4 GL1-GLn are connected one to one to output of shift registers SR1-SRn),

Consider claim 8. Chen as modified by Hsu and Tian disclose the method according to claim 7, further comprising: controlling the time controller to provide a frame start signal to the first shift register unit and the second shift register unit (see Hsu fig 7 STV for shift register 510-1 and 510-2 are identical).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 9. Chen as modified by Hsu and Tian disclose the method according to claim 8, wherein except for the first and second shift register units, a frame start signal of an odd-numbered shift register unit is an output signal of a previous odd-numbered shift register unit, and a frame start signal of an even-numbered shift register unit is an output signal of a previous even-numbered shift register unit (see Hsu fig 4 the start signal for stage 3 shift register is output of shift register stage 1 and the start signal for stage 4 shift register is output of shift register stage 2).
Motivation to combine is similar to motivation of claim 1. 

Claim 10 is canceled.

Claim 15 is rejected for similar reasons to claim 1 and wherein adisplay device [0018] LCD device  with GOA structure  including display panel, comprising an array substrate, an opposite substrate arranged opposite to the array substrate, and a liquid crystal cell layer arranged between the array substrate and the opposite substrate LCD device with display panel [0018]. 

Claim 16 is canceled

2.	Claims 3-6, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al US 20120032941 in view of Hsu US 20140198023 in view of Tian and further in view of Zheng et al. US 20150339999.

Consider claim 3. Chen as modified by Hsu and Tian disclose the circuit according to claim 1, but do not disclose 
Zheng however discloses wherein the shift register unit comprises a first switch tube (see fig 7 M1), a second switch tube (see fig 7 M2), a third switch tube and a fourth switch tube (see fig 7 M3 and M4) , a gate end of the first switch tube is connected with a source end of the first switch tube to form an input end of a frame start signal ([0103] input receives STV fig 7), and a drain end of the first switch tube is connected with a gate end of the third switch tube and a source end of the second switch tube, respectively (see fig 7 drain of M1 connected to gate of M3 and source of M2), a drain end of the third switch tube is connected with a gate end of the fourth switch tube(see fig 7 drain of M3 connected to gate of M4 and source of M2), a drain end of the second switch tube is connected with a drain end of the fourth switch tube to form an input end of a low voltage of DC (see fig 7 drain of M2 and drain of M4 connected to VSS), a source end of the third switch tube is connected with the clock signal connecting lines (see fig 7 source of M3 connected to CLk), wherein an output end for an output signal is formed between the drain of the third switch tube and the source of the fourth switch tube (see fig 7 see output between M3 and M4).
wherein the shift register unit comprises a first switch tube, a second switch tube, a third switch tube and a fourth switch tube, a gate end of the first switch tube is connected with a source end of the first switch tube to form an input end of a frame start signal, and a drain end of the first switch tube is connected with a gate end of the third switch tube and a source end of the second switch tube, respectively, a drain end of the third switch tube is connected with a gate end of the fourth switch tube, a drain end of the second switch tube is connected with a drain end of the fourth switch tube to form an input end of a low voltage of DC, a source end of the third switch tube is connected with the clock signal connecting lines, wherein an output end for an output signal is formed between the drain of the third switch tube and the source of the fourth switch tube. Furthermore, both Chen as modified by Hsu and Tian and Zheng use and disclose similar functionality (i.e., driving a gate driver using clock signals) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Zheng also provide the benefit of reducing noise and power consumption of shift registers [0134] [0143]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.


Consider claim 4. Chen as modified by Hsu Tian and Zheng disclose the circuit according to claim 3, wherein waveforms of the frame start signals input from input terminals of the frame start signals of the two shift register units in the shift register group are identical (see Hsu fig 7 STV for shift register 510-1 and 510-2 are identical).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 5. Chen as modified by Hsu Tian and Zheng disclose the circuit according to claim 4, wherein waveforms of the output signals by the output terminals of the two shift register units in the shift register group are identical (see Hsu fig 9 G0[1] and G0[2] are identical).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 6. Chen as modified by Hsu Tian and Zheng disclose the circuit according to claim 3, wherein the shift register unit comprises a capacitor, wherein one end of the capacitor is connected between the drain end of the first switch tube and the gate end of the third switch tube, and an other end of the capacitor is connected to the drain end of the third switch tube and the source end of the fourth switch tube (see Zheng fig 7 one end of capacitor C1 is connected between drain of M1 and gate of M3 and other end of C1 is connected to drain of M3 and source of M4).
Motivation to combine is similar to motivation of claim 3.

Claims 11 is rejected for similar reasons to claims 3.
Claims 12 is rejected for similar reasons to claims 4.

Claims 14 is rejected for similar reasons to claims 6.
Claims 17 is rejected for similar reasons to claims 3.
Claims 18 is rejected for similar reasons to claims 4.
Claims 19 is rejected for similar reasons to claims 5.
Claims 20 is rejected for similar reasons to claims 6.



IV. RESPONSE TO ARGUMENTS

Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection.
Applicant argues that the cited references do not disclose “driven by the two clock signals having the equal waveforms simultaneously; the shift register groups on the panel are opened one by one at a time” 

The Office agrees and has accordingly updated the rejection to address the newly added language (see rejection above). 





V. CONCLUSION 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 03/01/2022Primary Examiner, Art Unit 2692